Citation Nr: 0921914	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  05-08 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection, to include on a secondary 
basis, for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from March 1947 to 
October 1947, and from July 1948 to October 1971.  He served 
in Vietnam from December 1962 to October 1963, and from 
January 1966 to January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board remanded this case in 
April 2007 and July 2008 for further development.

In April 2009, the Veteran submitted further evidence without 
a waiver of initial RO consideration.  To the extent the 
evidence addressed the matter currently on appeal, the 
evidence was limited solely to noting his current blood 
pressure readings, which are not pertinent to the central 
issue in this case, namely the etiology of the Veteran's 
hypertension.  Accordingly, remand of the case for the RO's 
initial consideration of the evidence is not required.

In a statement accompanying the evidence, however, the 
Veteran raised the issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities.  This matter is referred to the RO for 
appropriate action.

This appeal has been advanced on the Board's docket by reason 
of the Veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2008). 


FINDING OF FACT

The Veteran's hypertension did not originate in service or 
until years after service, is not otherwise etiologically 
related to service, and was not caused or chronically 
worsened by service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, and is not proximately related to service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA collectively provided the Veteran 
with the contemplated notice in January 2005 and May 2007 
correspondences.  His claim was last readjudicated in an 
April 2009 supplemental statement of the case.  Based on the 
procedural history of this case, it is the conclusion of the 
Board that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, all 
pertinent records identified by him, and for which he 
authorized VA to obtain, have been obtained.  38 U.S.C.A. 
§ 5103A.  Moreover, he was afforded VA examinations in 
November 2003 and March 2008, which collectively provided the 
findings necessary to fairly adjudicate the Veteran's claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of hypertension during wartime service may 
be presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc). 

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider his appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

Factual background

The service treatment records are entirely silent for any 
complaints, finding or diagnosis of hypertension.  His 
diastolic blood pressure readings were consistently below 90 
and his systolic blood pressure readings were consistently 
below 140.

On file are military hospital, private and VA treatment 
records covering the period since 1984.  The records show 
that the Veteran evidenced occasionally elevated blood 
pressure readings between 1984 and 1989, during which time it 
was noted that he did not use medication.  He was diagnosed 
with hypertension beginning in 1989, and started on Maxzide.  
The records are silent for any reference to the origin of the 
hypertension.

Of record is an article prepared by Dr. Lawrence R. Moss in 
1995 at the behest of a Veterans Service Organization, in 
which he purports to review select studies in the medical 
literature to explore the causal relationship of PTSD to 
hypertension.  In his article, Dr. Moss provides selective 
quotes from several articles which indicate a possible 
correlation between anxiety disorders and the development of 
hypertension. Dr. Moss drew two pertinent conclusions from 
his review of the literature.  First, that psychosocial 
stress, such as from wartime experiences, plays an important 
causative role in the development of hypertension.  Second, 
that veterans suffering from PTSD are at increased risk for 
developing hypertension.  

The Veteran attended a VA examination in November 2003.  He 
reported first being diagnosed with hypertension around 1983.  
The examiner noted that the service treatment records 
documented no evidence of hypertension, and essentially 
concluded that given that the Veteran had been out of service 
for 10 years prior to his diagnosis of hypertension, the 
hypertension did not originate in service.  As to the 
Veteran's belief that his hypertension was related in some 
manner to PTSD, the examiner concluded that the Veteran's 
theory was not feasible.  The examiner summarized his opinion 
by noting that the Veteran's hypertension was not related to 
PTSD and was not diagnosed until years after discharge.

The Veteran was examined by VA in March 2008.  The Veteran 
reported that his hypertension began in service.  The 
examiner diagnosed the Veteran as having essential 
hypertension, and concluded that the medical evidence did not 
support the Veteran's claim of service origin for the 
disorder.  The examiner also concluded that it was unlikely 
that the Veteran's hypertension was caused by or related to 
PTSD, and further concluded that the hypertension had not 
been worsened beyond its natural progression by PTSD.  As to 
Dr. Moss's literature review, the examiner concluded that the 
preponderance of the medical evidence did not support PTSD as 
a direct or proximate cause of secondary hypertension in the 
Veteran's case, and essentially explained that, despite Dr. 
Moss's perception, current medical knowledge is not advanced 
enough to determine the natural progression of hypertension 
in an individual, or to determine whether or to what degree 
PTSD could aggravate essential hypertension.

On file is a Fact Sheet prepared by the National Center for 
PTSD, received in July 2008, which indicates that its review 
of unidentified studies showed that some studies suggested an 
association of PTSD with cardiovascular morbidity.

In several statements on file, the Veteran has alleged that 
his hypertension was present in service and was caused or 
chronically worsened by his PTSD.  As to service origin, the 
Veteran has variously alleged that his combat service 
resulted in the absence of documentation of hypertension, and 
that he deliberately disguised his hypertension from service 
physicians by receiving medication from civilian providers.  

Analysis

The Veteran's awards and decorations include the Combat 
Infantryman's Badge as well as multiple awards of the Air 
Medal.  The Veteran clearly participated in combat.  
Nevertheless, although pursuant to 38 U.S.C.A. § 1154(b) it 
is conceded that he experienced elevated blood pressure at 
times (as the Veteran presumably claims, although he has not 
been specific about what any records would have shown), 
service personnel records show that he left the combat zone 
in January 1967, and the records for 1967 to 1971, including 
his last examination report prior to his discharge, are 
entirely silent for any findings of elevated blood pressure 
readings.  The Veteran contends that the records are silent 
for any notation of elevated blood pressure readings because 
he secretly obtained prescription medications from civilian 
doctors to control his blood pressure during service.  He 
does not explain, however, why he continued to hide his 
hypertension from the service department even at discharge.  
Nor does he account for the absence of any prescribed 
medication for hypertension after service until 1989.  
Moreover, his current account is inconsistent with the 
account he provided to the November 2003 examiner as to when 
he was diagnosed; at the examination, he reported that his 
first diagnosis was around 1983, which is many years after 
service.  The Board finds his account of being diagnosed with 
hypertension in service (or to otherwise have elevated blood 
pressure readings) and prior to 1989 to lack credibility.

Following service, there is no post-service evidence of 
elevated blood pressure readings until 1984, more than 12 
years after service, and no documentation of diagnosed 
hypertension until 1989.  The Board finds it persuasive that 
although the Veteran contends that he has had hypertension 
ever since service, the post-service records only 
sporadically note elevated blood pressure readings, and the 
Veteran was not shown to use any medications (including anti-
hypertensives) until 1989.

With respect to Dr. Moss's article, the Board points out that 
it was prepared in 1995, more than 12 years ago.  Moreover, 
his article was nothing more than a review of studies he 
selected to support his position on behalf of his employing 
Veterans Service Organization, and he admittedly undertook no 
research of his own as to the question of the relationship of 
PTSD to hypertension.  In any event, his summary of the 
studies did not suggest that there is a recognized causal 
relationship between anxiety disorders and PTSD, but rather 
indicates at most that there is a statistical correlation.  
To the extent the Veteran claims that the above article 
suffices to link his current hypertension to PTSD, the Board 
points out that the article is general in nature and does not 
purport to address his particular medical situation, and is 
otherwise too generic to constitute competent medical 
evidence in support of his claim.  Sacks v. West, 11 Vet. 
App. 314 (1998).  The same is true with respect to the Fact 
Sheet submitted on the Veteran's behalf.

In contrast, the November 2003 and March 2008 VA examiners 
collectively concluded both that there was no relationship of 
hypertension to service, and that the PTSD did not cause or 
aggravate the hypertension.  The March 2008 examiner in 
particular reviewed Dr. Moss's article and noted that the 
current state of medical knowledge did not support the 
conclusions Dr. Moss drew.  The Board believes it reasonable 
that since Dr. Moss's 1995 article, additional studies have 
examined the question.  The Board consequently finds the 
March 2008 examiner's suggestion that the state of medical 
knowledge is not as clear as Dr. Moss believed to be 
persuasive.

To the extent the Veteran himself believes his hypertension 
is related either to service or to service-connected 
disability, as a layperson he is not competent to offer such 
an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As already discussed, to the extend he intended 
merely to provide his observations as to his blood pressure 
in and since service, the Board has found his account to lack 
credibility.

In sum, there is no competent and credible evidence of 
hypertension in service or until more than 10 years after 
service, and no competent evidence in any event linking the 
hypertension to service or to service-connected disability.  
As the preponderance of the evidence is against the claim, 
the claim is denied.



ORDER

Entitlement to service connection, to include on a secondary 
basis, for hypertension is denied.





____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


